DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
The drawings are objected to because Figures 2 and 3 do not match the description in the specification. Figures 2 and 3 appear to be switched.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 11 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticiapted by Carlsten et al. [US2016/0151965, “Carlsten”].
Carlsten discloses an assembly of at least a first part (201a) and a second part (201b). The assembly includes all of the structure disclosed in claim 1, including at least one susceptor (230/430) positioned between the parts (201a and 201b), wherein the susceptor comprises a plurality of discontinuous conductive elements (432a, 432b) (Figures 3, 4B; paragraphs 0021-22, 0027). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen et al. [US2016/0375629, “Matsen”] in view of Carlsten.
Matsen discloses an induction welding process for joining at least a first part (first component 246) and a second part (second component 248) having first and second contact faces joined by at least one induction weld (paragraphs 0047, 0091, 0097), the 5induction welding process comprising: positioning at least one susceptor (welding promoter 260 including smart susceptors 262) between the first and second contact 
Matsen discloses the susceptor comprises smart susceptors and may take the form of wire (paragraph 0052), and it’s unclear from the description of Matsen if there is a plurality of discontinuous conductive elements.  
Carlsten discloses a method of coupling using electromagnetic energy. Carlsten discloses the use of a susceptor material that is heated by the presence of an electromagnetic field (paragraphs 0022-23).  Carlsten discloses the susceptor can be a single continuous conductive element (Figure 4A, paragraph 0026) or a plurality of discontinuous conductive elements (Figure 4B, paragraph 0027). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Matsen by using a susceptor that is a plurality of discontinuous conductive elements as taught by Carlsten in order to improve the flow of molten material at the weld area and the formation of a leakage path or void in the weld can be prevented, and as the predictable use of known alternatives for their intended purpose is within the ability of one of ordinary skill. 
With respect to claim 6, Carlsten discloses the 5discontinuous conductive elements cover from 20 to 40% of a total area of the susceptor (Carlsten shows an embodiment that covers about 20-40% of an area in Figure 3 and 4B; additionally one of ordinary skill would appreciate the coverage of the conductive elements will change the spaces or gaps between susceptor portions which Carlsten discloses flow though the susceptor; paragraph 0027, 0030, one of ordinary skill would appreciate optimizing 
With respect to claim 8, Matsen discloses the inductor is parameterized so that the electromagnetic field has a frequency lower than 50 kHz (paragraph 0054). 
With respect to claim 9, Matsen discloses generating at least one complementary electromagnetic field, in addition to the field generated by the inductor (Matsen discloses a plurality of induction coils wherein each coil will produce an electromagnetic field; paragraph 0070-72, Figure 4). 
With respect to claim 10, Matsen discloses assembling at 20least one stiffener and one panel, the stiffener being positioned against a contact face of the panel, wherein the inductor is positioned opposite the contact face of the panel when it generates the electromagnetic field that produces the induction weld (first component is a skin/panel, and a second component is a stiffener, and the induction coils are positioned on both sides of the first component; paragraph 0074, Figure 5). 
With respect to claim 11, the combination of Matsen and Carlsten discloses all of the structure required by claim 11, see the discussion of claim 1 above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsen, Carlsten, and further in view of Fathi et al. [US2007/0284034, “Fathi”].
Matsen as modified discloses an induction welding process. Applicant is referred to paragraph 8 for a detailed discussion of Matsen as modified.  Matsen discloses the use of a susceptor, and Carlsten teaches a susceptor comprising a plurality of discontinuous conductive elements. Carlsten discloses the discontinuous conductive elements (discrete susceptor portions) can be of any suitable shape and deposited in an array or other suitable pattern (paragraph 0027). Fathi discloses a method of bonding using conductive traces as a susceptor material (paragraph 0011, 0013). Fathi discloses using conductive traces in a configuration that will provide uniform heating (paragraph 0021). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Matsen by using conductive traces in any of the configurations taught by Fathi in order to ensure uniform heating of the bond area, additionally it is within the ability of one of ordinary skill to select a susceptor from known and suitable susceptor configurations as the susceptor configurations are being predictably used for their intended purpose. 
With respect to claim 2, Fathi discloses a conductive trace configuration that is a closed loop (Figure 4A). 
With respect to claim 3, Fathi discloses each conductive element is inscribed in a square with a side length shorter than or equal to 7mm (Figure 4A; paragraph 0053). 
With respect to claim 4, Fathi discloses traces with dimensions that are consistent with the form of a sheet (paragraph 0053). Fathi discloses the conductive 
With respect to claim 5, Fathi discloses the conductive traces have a thickness smaller than or equal to 2mm (paragraph 0053). 
With respect to claim 7, Fathi discloses the conductive traces are made of copper (paragraph 0054). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
November 18, 2021